          Case 20-30336 Document 21 Filed in TXSB on 01/22/20 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                        SOUTHERN DISTRICT OF TEXAS


                                         MOTION AND ORDER
                                     FOR ADMISSION PRO HAC VICE

          Division                   Houston              Main Case Number
          Debtor            In Re:                  McDermott International, Inc., et al.


This lawyer, who is admitted to the State Bar of                  New York                  :

                       Name                             Christopher T. Greco, P.C.
                       Firm                             Kirkland & Ellis LLP
                       Street                           601 Lexington Avenue
                 City & Zip Code                        New York, New York 10022
                    Telephone                           212-446-4800
                                                        NY: 4580940
             Licensed: State & Number

Seeks to appear as the attorney for this party:

                                 McDermott International, Inc., et al.


 Dated:                                   Signed: /s/ Christopher T. Greco




 COURT USE ONLY: The applicant’s state bar reports their status as:                             .



 Dated:                                   Signed:
                                                          Deputy Clerk



                                                     Order


                                     This lawyer is admitted pro hac vice.

Dated:
                                                           United States Bankruptcy Judge
